Case 1:19-cv-01148-LO-TCB Document 29 Filed 01/15/20 Page 1 of 43 PagelD# 221

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA

DEVIN G. NUNES
Plaintiff,

Vv. Civil Case No. 1:19-cv-1148

FUSION GPS A/KA BEAN LLC, GLENN
SIMPSON, and CAMPAIGN FOR
ACCOUNTABILITY, INC.

Defendants.

 

 

EMORANDUM_IN SUPPORT OF DEFEND CAMPAIGN FE

ACCOUNTABILITY’S MOTION TO DISMISS PLAINTIFF’S AMENDED COMPLAINT
Case 1:19-cv-01148-LO-TCB Document 29 Filed 01/15/20 Page 2 of 43 PagelD# 222

TABLE OF CONTENTS

TABLE OF AUTHORITIES ...cccccccccsscssseesecssseeseeessscesessecsecaeeecsecseesesaeesesssesseneeeseaessnsessaesasseneas ili
INTRODUCTION uuu ccccccccscscsssesesseseesesecsesseessnecsessessecessesassesesiceecsesassscesseseeeessseseseeseesessesseassnesceesess ]
BACKGROUND 00. cccececccecceccscseeseseacescsetecneseacseneeseessceseeeessacsseeeseeasiesesssceesaeseceacsessteseecsseseesesiess 2
ARGUMENT 1... ecccccsccccsssscesssenesscsesevseescasesesesseessessssessesssaseeesseeseseseeeessseessceseeceseesusecsesnsaeceveesensess 7
I. PLAINTIFF DOES NOT HAVE STANDING uu... eeeccecccseceeececeesesesseetssseeseseesesacsnens 7
I]. THE COURT LACKS PERSONAL JURISDICTION OVER CEPA ......ccccecseeeeeeeee 9

II. THE AMENDED COMPLAINT FAILS TO STATE A CLAIM FOR
RELIEF UNDER RICO ooo eeeecesceneceseesseneeesevaeeaeesesseseesseecseseressesseesassnecaeeeeens 11
A. STANDARDS OF LAW uc ceeceeseseeseceeessseesseeeseeseesseesescessessssenessessevaesare ll

B. PLAINTIFF FAILS TO PLAUSIBLY PLEAD EITHER A
COGNIZABLE INJURY, OR THAT SUCH INJURY WAS
PROXIMATELY CAUSED BY THE ALLEGED RICO VIOLATION......... 12

C. THE AMENDED COMPLAINT FAILS TO STATE A CLAIM FOR
RELIEF UNDER RICO § 1962(a)-(C) scsscsssssersssscssssssvessesessssceesseseseveesssessssecsene 15

1. The Amended Complaint Fails to Plausibly Plead That
Defendant CfA “Received Any Income” Derived from A Pattern
of Racketeering Activity under Section 1962(a). .......cccscssecseesesseeees 15

2. The Amended Complaint Fails to Plausibly Plead That
Defendant CfA Acquired or Maintained Any Interest or Control
of An Enterprise through A Pattern of Racketeering Activity

under Section 1962(D). ........cecccesssscesssecsseessecseesseeaeeesecsateesteeaseaeseesusseeses 16
3. The Amended Complaint Fails to Plausibly Plead An Enterprise

Distinct from Defendants under Section 1962(C). ........cccccccesseceeserseeens 16
4. Plaintiff Fails to Plead A “Pattern” of Racketeering Activity. ........000... 18

a. The Amended Complaint Fails to Plausibly Plead
Relatedness. .....c.cccseeeeececeseeccesreesseeececeeeetseseesessaeeaeesseaeesesseseeseeaees 19

b. |The Amended Complaint Does Not Plausibly Plead
Continuity. 2... ceeceeeeeeceececesenecseeesseeesseesseeeeseseeeesseeeseeseeessassesseesaes 20
Case 1:19-cv-01148-LO-TCB Document 29 Filed 01/15/20 Page 3 of 43 PagelD# 223

5. | The Amended Complaint Does Not Adequately Plead Predicate

ACHS. oe eeeesecetseeccesseesecsscesseceeseesseesussesacenessssssssesseecessecestsceeesenseessseaaeaataees 22
a. Plaintiff Fails to Plausibly Plead a Violation of Section
L503 (A). eee eecessceccssecsssestsneecsecesseseceseseseecseeecsesseesesssseseecassacsstarvacs 22
b. Plaintiff Fails to Plausibly Plead a Violation of §§
TS12(O)C1) oF (D)(2).. eee eeeceecececseecesseesseesseessessessetsrsessscsneneesevarseee 23
c. Plaintiff Fails to Plausibly Plead a Violation of §
1512(d)(2)-(4). cece eeecseeenesseesseeseeseessesseesseeesecsecsnessecssessesseesseseaees 25
d. Plaintiff Fails to Plausibly Plead a Violation of § 1513(e)............ 26
e. Plaintiff Fails to Plausibly Plead a Violation of § 1343.0... 27
f. Defendant CfA’s Alleged Criminal Conduct Constitutes
Protected First Amendment Activity. ...........ccc ccc cesceseesseceteseeseees 27
D. PLAINTIFF FAILS TO PLAUSIBLY PLEAD A VIOLATION OF
THE RICO CONSPIRACY PROVISION .....cccccccesccsscscccsescessesesecssseaseesseesevaee 28
IV. THE COMMON LAW CONSPIRACY CLAIM SHOULD BE DISMISSED ......... 30
CONCLUSION wee cecccesccsesessceseessessesesscsesscsessessessescessssesnestecseesuesesecsesseesssssssscsscascsseseaeeacaevaceasaces 30
CERTIFICATE OF SERVICE .o.....eccecescessessessessesseesessecsevscessesesesssceesencseesssesavascesecsesasecsecaseneessaaes 32

DECLARATION OF DANIEL STEVENS IN SUPPORT OF DEFENDANT CFA’S
MOTION TO DISMISS 00... eeescecesesecsevececsevessevaeeaeseeseeecseuseeseesseseeacsesecsevessuscasaneasaas 33

il
Case 1:19-cv-01148-LO-TCB Document 29 Filed 01/15/20 Page 4 of 43 PagelD# 224

TABLE OF AUTHORITIES
CASES

Aggarwal v. Sikka, No. 1:12-CV-60, 2012 WL, 12870349 (E.D. Va. June 12, 2012)... 29
Al-Abood ex rel. Al- Abood y. El-Shamari, 217 F.3d 225 (4th Cir. 2000).......ccccecsseseeeeseee 18, 21
Anza v. Ideal Steel Supply Corp., 547 U.S. 451 (2006) .....cccecccccscssscccscesseesessessesssssevseesensecaeceseesees 14
Ashcroft v. Iqbal, 556 U.S. 662 (2009) 0... cececcececssscsesessenesessessesesesseeeeessssaessasensessscssscenenas 11, 12,13
Babbitt v. United Farm Workers Nat'l Union, 442 U.S. 289 (1979) ...ccccccccccccsscssssscsecsecssecessssceneens 8
Bass v. EI. DuPont de Nemours & Co., 324 F.3d 761 (4th Cir. 2003)... ccc ceccesssseecseetseeeeseees 12
Bast v. Cohen, Dunn & Sinclair, PC, 59 F.3d 492 (4th Cir. 1995) oo... ceecessscssssecsscsscsseceeseeeees 13
Beck v, McDonald, 848 F.3d 262 (4th Cir. 2017)....cccccccsssssssscsssesteesssessesssssssccessecscsssevsseacasveeas 8, 13
Bell Atlantic Corp. v. Twombly, 550 U.S. 544 (2007) ..cccccssssssscesssscssesssecsecscsscsssssssssvessesarsesaceeeees 11
Brown v. R & B Corp. of Virginia, 267 F. Supp. 3d 691 (E.D. Va. 2017) ...cceccccccssssscceeseseereeceree 7
Carlsbad Tech., Inc. v. HIF Bio, Inc., 556 U.S. 635 (2009) ...c.cccccccccsssssccsccsssscssessssssesestseseseaceveees 30
Carroll v. Washington Gas Light Fed. Credit Union, No. 1:17-CV-1201, 2018 WL.

2933412 (E.D. Va. Apr. 4, 2018) oo ee eeeseecesceeestensessesesseenserssaseesessesssesenscsesecnevaseeens 8,12
Cedric Kushner Promotions, Ltd. v. King, 533 U.S. 158 (2001).....cccccssssesssssssssessssessceseestseeasvans 17
Commercial Business Systems, Inc. v. Bellsouth Services, Inc., 453 S.E.2d 261 (Va.

1995). .cccccccseesesecsccssesseeseceeeseesevscesessaesenesseesesevsecaeeesassesiessesseasseseseesieeaessusseenscaesessnsussassacatessars 30
Comm. to Protect our Agric. Water v. Occidental Oil & Gas Corp., 235 F. Supp. 3d 1132

(E.D. Cal. 2017) ice secsecsssecseseesecesssesessessesecseeseseesecseseesseseesaecsessessseseesevsvsssessussesecasecsevaens 28
Cooksey v. Futrell, 721 F.3d 226 (4th Cir. 2013) 0... ecescesesseeceseeeesseseessseesesessseesssstssssvecseseeseseravees 8
Curry v. Trans Union, LLC, No. 3:16-cv- 824, 2017 WL. 2058266 (E.D. Va. Apr. 26,

QOL7)o.ceccccceccescsscescsseseeesesscesevevssececsnessessessassceeeeaeseeaeacssesesseesesaeaesseaesasesesecsecseeesesseceseusesenvas 1]
Daimler AG v. Bauman, 571 U.S. 117 (2014) ceccccescccssssscsssssecseesseesssessecsecsccssessccssseeestaeseesarss 9,10
Davis v. Hudgins, 896 F. Supp. 561 (E.D. Va. 1995), affd, 87 F.3d 1308 (4th Cir. 1996)......0.... 17

iil
Case 1:19-cv-01148-LO-TCB Document 29 Filed 01/15/20 Page 5 of 43 PagelD# 225

Devin Nunes Campaign Committee v. Michael J. Seeley, et al., No. 27966 (Tulare, Ca.

Sup. Ct. filed Aug. 1, 2019) oe ceesesseseseeeeseeeeseneesesseecsessevsesseecssssceeesacsesecsssusacsssseaeenes 1
Devin Nunes v. CNN, No. 3:19-cv-00889 (E.D. Va. filed Dec. 3, 2019) oo. cecssseceeesseeceereees 1
Devin Nunes v. McClatchy Co., et. al., No. CL 19000629-00 (Albemarle, Va. Cir. Ct.

filed Apr. 8, 2019) occ cecsssessscesesececseeeeeceesceseseseesesesessesesseseseeseeeessseeseseesasessssssesssseecees 1, 5,6
Devin Nunes v. Ryan Lizza, et al., No. 5:19-cv-04064 (N.D. Iowa filed Sept. 30, 2019)... ]
Devin Nunes v. Twitter, Inc., et al., No. CL19001715-00 (Henrico, Va. Cir. Ct. filed Mar.

19, 2019)... cceccesccssscenscnececnesecsesscsessesessssessssessseseesevecsenecessesaeseesseaeeaseasssecatsecsesseeseesivsceasenenss 1
Dreher v. Experian Info. Sols., Inc., 856 F.3d 337 (4th Cir, 2017) ......cccccccsccscsesseesessestsessssescssseeers 7
Efron v. Embassy Suites (Puerto Rico), Inc., 223 F.3d 12 (1st Cir. 2000) ....cccccceseeeecseeeeeees 29
Field v. GMAC LLC, 660 F. Supp. 2d 679 (E.D. Va. 2008)....cccsssessesssscsscsesscscsssrcsessssssesesceves 29
First Capital Asset Mgmt., Inc. v. Satinwood, Inc., 385 F.3d 159 (2d Cir. 2004)... cece 29
Flip Mortg. Corp. v. McEthone, 841 F.2d 531 (4th Cir. 1988) oo... ceccesessscsssesssscescsssessssesseeesees 20
GE Inv. Private Placement Partners II v. Parker, 247 F.3d 543 (4th Cir. 2001)........ 18, 20, 21, 29
Gamboa v. Velez, 457 F.3d 703 (7th Cir. 2006) ......csceccscesssssessssesssscesessesceecsessseecsesccssscessevacaeeseass 3
Gibbs v. Haynes Investments, LLC, 368 F. Supp. 3d 901 (E.D. Va. 2019) voce eee 11, 12
Goodyear Dunlop Tires Operations, S.A. v. Brown, 564 U.S. 915 (2011)... cceccecseeseessseeseeseeees 9
Gov't of Dominican Republic v. AES Corp., 466 F. Supp. 2d 680 (E.D. Va. 2006)......cccccceeee 20
Grayson v. Anderson, 816 F.3d 262 (4th Cir. 2016)......cccccscccccsscssscesscecssceseccsevsesssecersesetseseateasees 9
Griffin v. Sevatec, Inc., No. 1:16-CV-630, 2016 WL. 4527357 (E.D. Va. Aug. 29, 2016)..:........ 11
ELS. Inc. v. Nw. Bell Tel. Co., 492 U.S. 229 (1989)... eecsecsesscsesseeseeteeesesesssesecesseseerstscsens passim
Halvorssen v. Simpson, Case 2:18-cv-2683 (E.D.NVY.) ..cccccsscscsssescessessesseececscscsscesscecessvscseeatsasensens 4
Hamm v. Rhone-Poulenc Rorer Pharm., Inc., 187 F.3d 941 (8th Cir. 1999) 00. ccecssseeeeees 13
Hawkins v. i-TV Digitalis Tavkozlesi Zrt., 935 F.3d 211 (4th Cir. 2019) 0... cccccscsscsesseesseeesene 9
Hecht v. Commerce Clearing House, Inc., 897 F.2d 21 (2d Cir. 1990) .....cccceseesssssessscssseeseeeens 29

iv
Case 1:19-cv-01148-LO-TCB Document 29 Filed 01/15/20 Page 6 of 43 PagelD# 226

Hemi Grp., LLC v. City of New York, N-Y., 559 U.S..1 (2010) .oecccccececessecessssecessceseeseecsacsesseas 14
In re IBP Confidential Bus. Documents Litig., 797 F.2d 632 (8th Cir. 1986) oo... cece cece 28
IGEN Int'l, Inc. v. Roche Diagnostics GmbH, 335 F.3d 303 (4th Cir. 2003) ....ccccscsceseseseseceees 28
Int'l Data Bank, Ltd. v. Zepkin, 812 F.2d 149 (4th Cir. 1987)... cc cssescsssccesesessesssseseeseeeees 13, 18
Kashyap “Kash” Patel v. Politico, et. al., No. CL19006745-00 (Henrico, Va. Cir. Ct.

filed Nov. 18, 2019) ....ceccccccssccssccsscsseececcsstecsscsecssscsscssecssscsscesssenscessrecccesescaescsssspeasenseencarsetse 1
KMLLC Media, LLC v. Telemetry, Inc., No. 1:15-cv-432, 2015 WL. 6506308 (E.D. Va.

Oct. 27, 2015) ee cecececessccsessesseeseesscecenecaceeseecececseaeeaesecaesseseesesscesesseeeseeseassesseseeseseaecesecsseees 10
Lujan v. Defenders of Wildlife, 504 U.S. 555 (1992) icccccsssccsccessscstsssssssssessssesscssesseesescercssssceeesess 7
Lyon v. Campbell, 28 F.3d 1210 (4th Cir. 1994) woo. ceccccsssesseeecseeeseeeseeeseeeseesessssssaevensenss 18, 20
Menasco, Inc. v. Wasserman, 886 F.2d 681 (4th Cir. 1989) o.oo. ececseeseesesesssesesssensseseses passim
Mktg. Prod. Mgmt., LLC vy. Healthandbeautydirect.com, Inc., 333 F. Supp. 2d 418 (D.

Md. 2004) ooo ee eeeeeeseeseeseceseeeseeeseceeseersessesssseeesessaesevseesseesesseecssaeveaseaseesseessensecsesesesesseseass 19
Myers v. Lee, 10-c 2010 WL. 3745632 (E.D. Va. Sept. 21, 2010)... ccc eeeccsseessessscensssssesenee 17
Nat'l Org. for Women, Inc. v. Scheidler, 510 U.S. 249 (1994) ...ccccccccssccssesseessecserssesseccsacsssessees 27
Palmetto State Med. Ctr., Inc. v. Operation Lifeline, 117 F.3d 142 (4th Cir. 1997)... 17
Phoenix Renovation Corp. v. Rodriguez, 461 F. Supp. 2d 411 (E.D. Va. 2006) , aff'd, 258

F. App'x 526 (4th Cir. 2007) occ cccsceseseseeseeeseesseceeeseeseeseeeseeseeesesneeesssseeessesaesaesesseeeneses 30
Regions Bank v. J.R. Oil Co., LLC, 387 F.3d 721 (8th Cir. 2004) oo. ececcccecssessssessenecseessseeeees 13
Sedima, S.P.R.L. v. Imrex Co., 473 U.S. 479 (1985) vceeccsscsecsesesssecseeeeesecsessesenscsessesesseessesseeesenes 18
Shanaghan v. Cahill, 58 F.3d 106 (4th Cir, 1995)... ceescseeecesesceceeseeeeeeessneessesseseesesesseensensnsens 30
Slay's Restoration, LLC v. Wright Nat'l Flood Ins. Co., 884 F.3d 489 (4th Cir. 2018).......00000.. 14

Smithfield Foods, Inc. v. United Food & Commercial Workers Int'l Union, 593 F. Supp.
2d 840 (ED. Va. 2008) occ ccecccccsesscccsssesseesseecesessersesseesecsenssssseeseeeeseeteseeaseesstsacsesseeeceecasents 28

Sneha Media & Entm't, LLC v. Associated Broad. Co. P Ltd., 911 F.3d 192 (4th Cir.
Case 1:19-cv-01148-LO-TCB Document 29 Filed 01/15/20 Page 7 of 43 PagelD# 227

Snyder v. Phelps, 562 U.S. 443 (2011) ...ecececccsceesseeseceeeeseseeeeeseseeessecseaesaessesseeasesssesesasessesserenssens 28
Solomon v. Am. Web Loan, No. 17- cv-145, 2019 WL. 1320790 (E.D. Va. Mar. 22,

2019)... csccssecsecsscceseescsesecsenssseecsssensoseseesseessesseassssasssvsesesesesacssessssacssseesaseseceeeasesesateassessnsessnens 16
Sosa v. DIRECTV, Inc., 437 F.3d 923 (9th Cir. 2006)... ceccccceseeseeeceseteeeeesseeesessssseeeseassassseneens 28
Spokeo, Inc. v. Robins, 136 S. Ct. 1540 (2016) oo... cc cccccscsecscccssccnssessscecessscevscesssceeeeecseeeenessas 7,8
US Airline Pilots Ass'n v. Awappa, LLC, 615 F.3d 312 (4th Cir. 2010)... cece 12, 20, 22
United States v. Abed, 203 F.3d 822 (4th Cir. 2000)... ccsecccscssseesseseeseescceseesecsscsecssevsssssseceees 29
United States v. Aguilar, 515 U.S, 593 (1995) ..ccccccccccstsssesssssscsssssessecesssceseecescevseecssecnsceseaeenaaeaes 23
United States v. Cassidy, 814 F. Supp. 2d 574 (D. Md. 2011)... cccccccesescesseessessesssessessssceseceeees 28
United States v. Denham, 663 F. Supp. 2d 561 (E.D. Ky. 2009) woo. .ccccccccsccccsesceessccesseessesssesees 27
United States v. Edlind, 887 F.3d 166 (4th Cir. 2018)... eecscecsseeseeesseceseeseneeseeseaeesesssesesvessaes 23
United States v. Mitchell, 877 F.2d 294 (4th Cir, 1989) oo... ccccscssccsecesscessecescessecsseeersersenes 23
United States y. Stoker, 706 F.3d 643 (Sth Cir. 2013) oo... eeeeccecesesseseeseseeeeseeseseeseessseseeseesecess 26, 27
United States v. Taylor, 942 F.3d 205 (4th Cir. 2019)... cceccsccscsssssescsssesseseesssssseecscsessenecsveneenses 27
United States v. Tillett, 763 F.2d 628 (4th Cir. 1985) .......ccccccecscssesecssecseseeseesseeessecssscssscsseeseesaces 17
United States v. Wilson, 796 F.2d 55 (4th Cir. 1986) .....ccceccsssscsssssseesesseeseescssssecsesescsececeneas 25, 26
Walters v. McMahen, 684 F.3d 435 (4th Cir. 2012)... ecsesccssescescessesessssecseseesseeseersvessceees 11,12
Williams v. Equity Holding Corp., 245 F.R.D. 240 (E.D. Va. 2007) .....cccccccccssssesserssescesseevencesees 12
Zaletel v. Prisma Labs, Inc., 226 F. Supp. 3d 599 (E.D. Va. 2016) .....cccccessssessssccssccssscesssceecseeeees 9

STATUTES AND RULES

18 U.S.C. § 1343 ees cceececsecseneeseeseeseecseneeseesessecsevssseeesseesesseeseesessseaeerssesssensenesseseens 7, 22,27
18 U.S.C. § 1503 oe eeeeeceecnseeeeneeeaeseaevseseseeaeesesseeaeeseesetseeaesaessesaeseeetseesesseesseenaes 7, 22, 23, 27
18 U.S.C. § 1505 oc ecccccccsssccsnsscescssstessesscceessseeesessesseaesseaesassseaaessseseeeaseceaeuseeesstsaseeesaessessesssensess 23
18 U.S.C, § La LQ. eccscecseesersesseeenseereseseessseeseceseecseseeeaesseeesseesenecoeseasestesntseneneeasenseaes passim

vi
Case 1:19-cv-01148-LO-TCB Document 29 Filed 01/15/20 Page 8 of 43 PagelD# 228

18 U.S.C. § S13 cc eesecseseeseeeeeessesseneeaecaeeseesseaeeeeessessecaseaesesseseeseesseeseecaessesessessesseeeeies passim
18 U.S.C. § 1962. ee eceecsscssceecsececeecseeseeeessecsessenecseeeresessesseseaeesenssagessseasessseecsscseseseseesens passim
18 U.S.C. § 1964 ooo cece ceeceecenesseneeeseeseeseeenaessceeseaeesesseesseeaeceesseeaersuesessessecsscecsersntecesesanessuvas 13
28 U.S.C. § 1367 oe ccccecssscessseseseeessesenssscsesseenesseeeeersssseesecsessessensssesaseesssesaeesesseeeesaeeaesaseeaeenseesensses 30
Fed. R. Civ. P. 12D) eee cescsesecssecssssseesssecsecsesessssessesscensecasesensssecseesssesuseecsuscessavsesessssasesenaes passim
OTHER AUTHORITIES

128 Cong. Rec. H8469 (daily ed. Oct. 1, 1982)... ccscssecesseessssesesscssetsessssasseacecsscsecsecsessessseceseas 25
Congressional Record (Mat. 11, 2008) wo... ccscesssssssescesssscssessssseseessessseseesesessesecssessssesesseravssenens 1, 22
House Permanent Subcommittee on Intelligence Majority Report, Report on Russian

Active Measures (Mat. 22, 2018) .......cccccccsecsscesssseesseesesseesesesceeseeesensesesssecsssseaseusecseccaesevesevaee 3
Nunes statement on Russia Investigation (Mar. 12, 2018) ........cccccssccsessseesssesssescsssesseseees 5, 22, 23
Nunes Statement on Russia Investigation (Apr. 6, 2017) ......cccsssessscssesescesseceeecsersssscssessseveseeeres 23
OCE, https://oce.house.gov/contact-us/make-a-submission (last visited Nov. 11, 2019)............. 14
OCE, Rules for the Conduct of Investigations ......ccccccccccccccsseeccsssssessensseseessecsssscessssacsstsnsvensevatens 4, 24

vii
Case 1:19-cv-01148-LO-TCB Document 29 Filed 01/15/20 Page 9 of 43 PagelD# 229

INTRODUCTION

Plaintiff, a sitting congressman, has come before this Court to argue that the submission of ethic
complaints against him to the Office of Congressional Ethics is illegal. Masquerading an untimely
defamation claim as an infirm RICO case, Plaintiff has sought to criminalize lawful conduct. Plaintiff
implausibly alleges that the submission of three ethics complaints about him to the U.S. House of
Representatives Office of Congressional Ethics (‘OCE”) violated RICO because Plaintiff chaired a
congressional committee that had been investigating two of the three co-Defendants. Thus, Plaintiff
seeks to deny the public their protected First Amendment right to file a complaint with OCE — an
institution that the House of Representatives created, hosted, and heralded as a way to “open the ethics
process up to the participation of our fellow citizens” to make Congress “more accountable to . . . the
American people.”! Notably, this is not Plaintiff's only such lawsuit. He has filed five others,

represented by the same counsel in each, all designed to stifle legitimate public criticism of his conduct.”

In his original Complaint, Plaintiff alleged that the submission of three ethics complaints about
him to the OCE violated RICO, constituted a RICO conspiracy, and violated common law conspiracy.
Defendant CfA filed its Motion to Dismiss Plaintiff's Complaint asserting Federal Rules of Civil
Procedure 12(b)(1), 12(b)(2), and 12(b)(6). In response, Plaintiff filed his Amended Complaint. The new

allegations contained in Plaintiff's Amended Complaint fail to cure any of the original Complaint’s

 

' Rep. Pelosi, on the resolution to create the OCE, Congressional Record (Mar. 11, 2008) p. H1529,
https://www.conzgress.zov/crec/2008/03/] 1/CREC-2008-03-1 1-ptl-PeH1525.pdf

? Devin Nunes v. Twitter, Inc., et al., No. CL19001715-00 (Henrico, Va. Cir. Ct. filed Mar. 19, 2019) (alleging negligence,
defamation, and insulting words, seeking $250 million damages); Devin Nunes v. McClatchy Co., et. al., No. CL 19000629-
00 (Albemarle, Va. Cir. Ct. filed Apr. 8, 2019) (alleging defamation, and conspiracy, seeking $150 million damages); Devin
Nunes Campaign Committee v. Michael J. Seeley, et al., No. 27966 (Tulare, Ca. Sup. Ct. filed Aug. 1, 2019) dismissed, Sep.
3, 2019) (alleging tortious interference and conspiracy, seeking unspecified damages), Devin Nunes v. Ryan Lizza, et al., No.
5:19-cv-04064 (N.D. Iowa filed Sept. 30, 2019) (alleging defamation and conspiracy, seeking $75 million damages); Devin
Nunes v. CNN, No. 3:19-cv-00889 (E.D. Va. filed Dec. 3, 2019) (alleging defamation and conspiracy, seeking over $435
million damages). Relatedly, a former staffer for Rep. Nunes, filed a similar lawsuit. Kashyap “Kash” Patel v. Politico, et.
al., No. CL19006745-00 (Henrico, Va. Cir. Ct. filed Nov. 18, 2019 (alleging defamation and conspiracy, seeking over $250

million damages).
Case 1:19-cv-01148-LO-TCB Document 29 Filed 01/15/20 Page 10 of 43 PagelD# 230

defects, as outlined in Defendant CfA’s original Motion to Dismiss and supporting Memorandum of

Law.

Plaintiff's Amended Complaint should be dismissed, with prejudice, under Federal Rules
12(b)(1), 12(b)(2), and 12(b)(6). The Court lacks subject matter jurisdiction because Plaintiff does not
have standing to bring this suit. The Court lacks personal jurisdiction over Defendant CfA because it is
not “at home” in Virginia nor does it have sufficient contacts with Virginia. Further, Plaintiff's Amended
Complaint fails to state a claim for relief under RICO and common law conspiracy. The Amended
Complaint fails to allege any RICO injury, proximate cause, predicate acts, or a pattern of racketeering.
Additionally, the Amended Complaint does not plausibly plead that Defendant CfA “derived income”
from a pattern of racketeering activity, § 1962(a); that Defendant CfA “acquired or maintained any
interest in or control of” an enterprise through a pattern of racketeering activity, § 1962(b); or that the
alleged enterprise is distinct from Defendants, as required by § 1962(c). Since the RICO claim fails, the
Court lacks subject matter jurisdiction over Plaintiff's common law conspiracy claim, which, in any

event, was not adequately plead itself.

Plaintiff's Amended Complaint is filled with inaccuracies, but even assuming for purposes of this
Motion that they are true, Plaintiff has failed to state a claim for relief under RICO and common law

conspiracy. Accordingly, Plaintiff's Amended Complaint must be dismissed with prejudice.

BACKGROUND
Plaintiff Devin Nunes, who had served as the recused chair of a congressional committee
investigating Defendant Fusion GPS and Defendant Glenn Simpson, claims DefendantCfA a non-profit
organized and located outside of Virginia, filed three ethics complaints with OCE (also located outside
of Virginia) about Plaintiff “to retaliate against him and to take action that was intended to harass,

intimidate and influence Plaintiff in the performance of his congressional investigation.” Compl. at 39

2
Case 1:19-cv-01148-LO-TCB Document 29 Filed 01/15/20 Page 11 of 43 PagelD# 231

(Conclusion). In the original Complaint, and now his Amended Complaint, Plaintiff specified no harm and
none of the alleged activity took place in Virginia. Plaintiff alleges that the submission of these three
ethics complaints — and nothing more — are not only criminal acts, but also constitute a pattern of

racketeering activity, even though they are unrelated, lawful acts spanning a mere seven-month period.

The Congressional Investigation

According to the Amended Complaint, on March 1, 2017, the House Permanent Select Committee
on Intelligence (“House Intelligence Committee”), “approved a bipartisan ‘Scope of Investigation’ to
guide the Committee in its investigation into the Russian active measures campaign that targeted the 2016
U.S. Presidential Election.” Am. Compl. J 7. At the time, Plaintiff was the chairman of the House
Intelligence Committee. Am. Compl. § 5. Then and now, he is a resident of California. Jd.

The Amended Complaint alleges that on October 4, 2017, Plaintiff “authorized subpoenas for
documents and to compel testimony from Simpson and Fusion GPS partners Peter Fritsch and Thomas
Catan.” Am. Compl. { 46 (footnotes omitted). The Amended Complaint claims that on “November 14,
2017, Simpson testified behind closed doors before the House Intelligence Committee.” Am. Compl. J
49. The Amended Complaint then alleges the Committee released the transcript of Simpson’s testimony on
January 17, 2018, Am. Compl. { 50, and that it was “immediately obvious to Representatives and
reporters alike” that Simpson “lied in his testimony to the House Intelligence Committee,” Am. Compl. §
51, even though the Amended Complaint cites to no contemporaneous statements to that effect from any
Representatives or reporters, other than an obscure blog post from January 2018. /d.:

In a conclusory fashion, Plaintiff claims that “[flearing a criminal referral for his false

 

3 The Committee’s March 22, 2018 investigation report did not find that either Simpson or Fusion GPS had violated any laws,
including but not limited to perjury or criminal false statements. See House Permanent Subcommittee on Intelligence
Majority Report, Report on Russian Active Measures (Mar. 22, 2018), available at https://republicans-

intelligence. house.gov/uploadedfiles/final russia investigation report.pdf.

3
Case 1:19-cv-01148-LO-TCB Document 29 Filed 01/15/20 Page 12 of 43 PagelD# 232

statements to the FBI and DOJ, for lying to Congress and the Senate, and for obstructing the House

Intelligence Committee in its Russia investigation, the Defendants directly and aggressively

retaliated against Plaintiff, employing the same or similar means and methods as Fusion GPS
and Simpson have employed multiple times in the past to smear the opposition.” Am. Compl. J
54.4

The Predicate Acts

Plaintiff alleges that the “retaliation and obstruction of justice” engaged in by Defendants
were comprised of nothing more than three isolated incidents, within a seven-month period of
time: to wit, “[t]hree [r]etaliatory [e]thics [c]omplaints” that Defendant CfA submitted to the
OCE.> Compl. § D. See also Compl. ¥ 3 (describing the extent of Defendants’ alleged
“racketeering activities” as filing “fraudulent and retaliatory ‘ethics’ complaints against
Plaintiff[.]”).

First, Plaintiff alleges that on January 25, 2018, “CfA, acting in concert with Fusion GPS, faxed
an ‘ethics’ complaint against Plaintiff to [OCE].” Am. Compl. { 55. The Amended Complaint does not
allege that Simpson played any role in this submission of an ethics complaint. Plaintiff claims that the
“purpose of Defendants’ first ‘ethics’ complaint was to threaten and intimidate Plaintiff, impede his
communications with ‘conservative’ members of the press, chill reporting of Fusion GPS and Simpson’s
wrongdoing, interfere with Plaintiff's congressional investigation into Fusion GPS and the ‘Steele

Dossier”, [sic] and dissuade Plaintiff from making criminal referrals to the DOJ.” Am. Compl. 4 56.

 

* For support, Plaintiff cites to the complaint filed in Halvorssen v. Simpson, Case 2:18-cv-2683 (E.D.N.Y.), a similarly
bizarre and baseless RICO complaint that was dismissed with prejudice under Rule 12(b)(6) by Memorandum Decision &
Order signed Aug. 9, 2019. See Dkt. No. 83 (entered on Aug. 26, 2019).

> “The Office of Congressional Ethics, established by the United States House of Representatives, is an independent, non-
partisan entity charged with reviewing allegations of misconduct against Members, officers and staff of the House and, when
appropriate, referring matters to the Committee on Ethics.” OCE, Rules for the Conduct of Investigations, at1.

https://oce. house. zov/sites/congressionalethics.house.zov/files/OCE Rules Conduct Investigati ons.pdf

4
Case 1:19-cv-01148-LO-TCB Document 29 Filed 01/15/20 Page 13 of 43 PagelD# 233

Second, Plaintiff claims that, on March 1, 2018, “CfA faxed a second ‘ethics’ complaint
against Plaintiff to OCE” that allegedly “falsely accused Plaintiff and staff members acting at his
direction of having leaked to the press private text messages between Senator Mark Warner and
Adam Waldman, a lawyer connected to Steele[.]” Am. Compl. 7 58. Plaintiff does not allege any
involvement by Simpson and Fusion GPS in the submission of this ethics complaint. Plaintiff
alleges that “Defendants’ intended goal was to undermine confidence in Plaintiff, harass and
overwhelm him with litigation, and distract him from his duties as a member of the House
Intelligence Committee.” Am. Compl. ¥ 59.

Third, Plaintiff claims that on July 11, 2018, “CfA faxed a third ‘ethics’ complaint to OCE,
this time falsely stating that Plaintiff ‘violated federal law and House ethics rules by failing to
include information on his personal financial disclosure forms and accepting an impermissible
gift.” Am. Compl. { 60. Again, Plaintiff does not allege any involvement by Simpson and Fusion
GPS in the submission of this ethics complaint. Plaintiff claims that this ethics complaint is
related to information obtained through a public records request. Am. Compl. § 61. Further, by
this point time, Plaintiff had already announced that the Committee’s investigation had been
closed, on March 12, 2018. °

Although Plaintiff describes alleged conduct by the newspaper McClatchy and another
individual, Elizabeth Mair, Plaintiff does not claim that this conduct was a predicate act. As to
Mair, Plaintiff alleges that “Fusion GPS, upon information and belief, recruited additional bad
actors, including political operative Elizabeth ‘Liz’ Mair,” who “controls the Swamp

Accountability Project,” and “encouraged and enticed them to participate in the coordinated

 

6 Press Release: Nunes statement on Russia Investigation, Mar. 12, 2018, https://republicans-
intellivence.house. zovw/news/documentsingle.aspx?DocumentID=873.

5
Case 1:19-cv-01148-LO-TCB Document 29 Filed 01/15/20 Page 14 of 43 PagelD# 234

attacks upon Plaintiff.” Am. Compl. { 62. Plaintiff claims that “[o]n the same day CfA filed its
third complaint, Swamp filed an ‘ethics’ complaint against Plaintiff.” Jd. However, Plaintiff does
not allege that this was one of the “three retaliatory ethics complaints” or otherwise claim that it
was a predicate RICO act. /d.

As to McClatchy, Plaintiff alleges: “Fusion GPS, acting in concert with CfA and Mair,
coordinated the attacks on Plaintiff with McClatchy, anewspaper with a known axe to grind against
Plaintiff. Each of the ‘ethics’ complaints filed against Plaintiff was leaked to McClatchy and
immediately reported by McClatchy in the Fresno Bee.” Am. Compl. { 63. In the “Conclusion”
to the Amended Complaint, Plaintiff also alleges that the “retaliation and obstruction of justice
consisted of a coordinated effort by the Defendants to manufacture ‘ethics’ complaints against
Plaintiff and utilize the press (McClatchy) as a weapon to pressure Plaintiff to back off his
investigation of Fusion GPS and Simpson.” Am. Compl. at 39. The Amended Complaint does not
allege that McClatchy’ s conduct was a predicate act or that Defendants’ unspecified “coordinated
effort ...[to] utilize the press” was a predicate act. Plaintiff does not allege any facts showing
how or what Defendants “coordinated” with McClatchy, what that means, or that Plaintiff was
harmed by the “coordinat[ion].” Nor does the Amended Complaint assert any facts showing that
Defendant CfA or any of the other Defendants “leaked” the ethics complaints to McClatchy.’

In a sweeping statement, Plaintiff claims that the

purpose of the Fusion GPS/CfA ‘ethics’ complaints was to create negative

publicity for Plaintiff, to harass, intimidate and distract Plaintiff, to cast a pall

upon the Congressional investigation into the role that Fusion GPS, Simpson and

the ‘Steele Dossier’ played in advancing the ‘Russia collusion’ narrative, and to

dissuade Plaintiff from pursuing criminal charges against Simpson and Fusion
GPS.

Am. Compl. { 63.

 

7 Moreover, it seems doubtful that anyone “leaked” the ethics complaints; the Amended Complaint itself cites to CfA’s public
postings of the ethics complaints on CfA’s website. See Am. Compl. Jf] 52, 58, 60.

6
Case 1:19-cv-01148-LO-TCB Document 29 Filed 01/15/20 Page 15 of 43 PagelD# 235

Plaintiff does not allege that Defendant CfA received any remuneration or financial gain
from the drafting or submission of ethics complaints. While he alleges that CfA paid Fusion GPS
$140,000 “for unspecified ‘research’”, Am. Compl. J 13, he does not specify the payment’s
purpose, and he certainly does not allege that Fusion GPS paid Defendant CfA to file any of the
three ethics complaints.

Plaintiff's RICO and Common Law Conspiracy Claims

Plaintiff claims that Defendants Fusion GPS, Simpson, and CfA violated all four sections
of RICO, 18 U.S.C. § 1962(a)-(d). In Count I, Plaintiff alleges that all three Defendants violated
RICO § 1962(a)-(c), through a pattern of racketeering activity comprised of the following alleged
predicate acts: violations of Title 18 U.S.C. §§ 1503(a), 1512(b)(1) & (b)(2), 1513(e), and 1343,
and that these predicate acts constituted a “pattern of racketeering,” Am. Compl. § 77, that
“injured [Plaintiff] in his business, property and reputation.” Am. Compl. J 78. In Count II,
Plaintiff alleges that Defendants violated the RICO conspiracy provision, 18 U.S.C. § 1962(d).
Finally, in Count III, Plaintiff alleges a claim of common law conspiracy.

ARGUMENT

I. PLAINTIFF DOES NOT HAVE STANDING

The plaintiff has the burden of establishing the “irreducible constitutional minimum” of
standing. Spokeo, Inc. v. Robins, 136 8. Ct. 1540, 1547 (2016) (quoting Lujan v. Defenders of
Wildlife, 504 U.S. 555, 560 (1992)). ““The standing requirement stems from Article III ... [and]
is a threshold jurisdictional question’” that ensures a lawsuit is “‘appropriate for the exercise of
the [federal] courts’ judicial powers.’” Brown v. R & B Corp. of Virginia, 267 F. Supp. 3d 691,
695 (E.D. Va. 2017) (quoting Dreher v. Experian Info. Sols., Inc., 856 F.3d 337, 343 (4th Cir.

2017)). Nunes’ indefinite, speculative, and abstract claims of having “been injured in his
Case 1:19-cv-01148-LO-TCB Document 29 Filed 01/15/20 Page 16 of 43 PagelD# 236

business, property and reputation,” Am, Compl. { 78, do not satisfy his burden.

To demonstrate standing, the plaintiff must show: “(1) an injury in fact; (2) a causal
connection between the injury and the alleged misconduct; and (3) a likelihood that the injury will
be redressed by a favorable decision.” Carroll v. Washington Gas Light Fed. Credit Union, No.
1:17-CV-1201, 2018 WL 2933412, at *2 (E.D. Va. Apr. 4, 2018) (O’Grady, J.) (quoting Spokeo,
136 S. Ct. at 1548). A concrete injury “must be ‘de facto’ ; that is, it must actually exist.” Spokeo,
136 S. Ct. at 1584. It must be “‘real,’ and not ‘abstract.’” /d. In other words, “the plaintiff must
have suffered an injury or threat of injury that is ‘credible,’ not ‘imaginary or speculative.’”
Cooksey v. Futrell, 721 F.3d 226, 235 (4th Cir. 2013) (quoting Babbitt v. United Farm Workers
Nat’l Union, 442 U.S. 289, 298 (1979)).

Plaintiff does not establish any injury-in-fact to himself. He describes his “injuries” in a
conclusory and abstract fashion that is not entitled to a presumption of truth. See Beck v.
McDonald, 848 F.3d 262, 270 (4th Cir. 2017) (explaining that at the pleading stage, conclusory
statements and legal conclusions about the alleged injury are not presumed true). For instance, the
Amended Complaint alleges: “Plaintiff was injured in his business, property and reputation by
Defendants’ racketeering and tortious conduct,” Am. Compl. 4; “Plaintiffhas been injured in his
business, property and reputation by reason of Defendants’ multiple violations of Title 18 U.S.C.
§ 1962,” Am. Compl. 78; “Plaintiff suffered injury and loss,’ Am. Compl. 7 79; “Plaintiff
suffered injury and loss,” Am. Compl. ¢ 84; “Plaintiff suffered damage and incurred loss,
including, but not limited to, injury to his business reputation, court costs, and other damages.”
Am. Compl. { 88. The Amended Complaint’s conclusory allegations do not show that any injury

to Plaintiff from the ethics complaints “actually exist[s].” Spokeo, 136 S. Ct. at 1584.

Plaintiff has not alleged any concrete and particularized harm from the filing of ethics
Case 1:19-cv-01148-LO-TCB Document 29 Filed 01/15/20 Page 17 of 43 PagelD# 237

complaints with OCE. Therefore, he lacks standing and the Amended Complaint should be
dismissed under Fed. R. Civ. P. 12(b)(1) for lack of subject matter jurisdiction.

II. THE COURT LACKS PERSONAL JURISDICTION OVER CFA

The Amended Complaint fails to establish personal jurisdiction over Defendant CfA, which
is not “at home” in Virginia. Daimler AG v. Bauman, 571 U.S. 117, 127 (2014).

“To enter a judgment that adjudicates the rights of a party, a federal court must have
personal jurisdiction over that party.” Hawkins v. i-TV Digitalis Tavkozlesi Zrt., 935 F.3d 211,
228 (4th Cir. 2019). At this stage, Plaintiff must make a “prima facie showing of personal
jurisdiction to survive the jurisdictional challenge.” Grayson v. Anderson, 816 F.3d 262, 268 (4th
Cir. 2016). In determining whether the Plaintiff has made a prima facie showing of personal
jurisdiction, the Court takes “the allegations and available evidence relating to personal
jurisdiction in the light most favorable to the plaintiff.” Jd.

Even under that standard, however, Plaintiff does not allege any contacts between
Defendant CfA and Virginia. Plaintiffcannot show that the Court has specific personal jurisdiction
over Defendant CfA. Specific jurisdiction is appropriate where “a defendant’s alleged contacts
with the forum also constitute the asserted basis for the suit.” Zaletel v. Prisma Labs, Inc., 226 F.
Supp. 3d 599, 606 (E.D. Va. 2016). The basis of Plaintiff's suit is Defendant CfA’s submission
of ethics complaints to the OCE, an office of the
U.S. House of Representatives in the District of Columbia, see Compl. ff 3, 51-55, 58, 64, 72, and
the drafting and submission of the ethics complaints took place outside of Virginia. See Ex. A,
Stevens Decl. J] 5-6. Therefore, this Court cannot exercise specific jurisdiction over Defendant
CfA because Plaintiff does not allege that his suit “aris[es] out of or relate[s] to the defendant’s
contacts with the forum,” Goodyear Dunlop Tires Operations, S.A. v. Brown, 564 U.S. 915,

923-24 (2011) (alterations in original) (internal quotation marks and citation omitted).
9
Case 1:19-cv-01148-LO-TCB Document 29 Filed 01/15/20 Page 18 of 43 PagelD# 238

In the absence of specific jurisdiction, Plaintiff must show “a State’s general jurisdiction
over the defendant by demonstrating the defendant’s continuous and systematic contact with the
State.” Sneha Media & Entm’t, LLC v. Associated Broad. Co. P Ltd., 911 F.3d 192, 198 (4th Cir.
2018) (emphasis in original). A court “may assert general jurisdiction over foreign (sister-state
or foreign-country) corporations to hear any and all claims against them when their affiliations
with the State are so “continuous and systematic’ as to render them essentially at home in the
forum State.” Daimler AG, 571 U.S. at 127 Gnternal quotation marks and citations omitted).
“[O]nly a limited set of affiliations with a forum will render a defendant amendable to all-purpose
[or general] jurisdiction there.” KMLLC Media, LLC v. Telemetry, Inc., No. 1:15-cv-432, 2015
WL 6506308, at *4 (E.D. Va. Oct. 27, 2015) (quoting Daimler AG, 571 U.S. at 137) (alterations
in original). For a corporation, “the place of incorporation and principal place of business are
‘paradig[m] ... bases for general jurisdiction.” Daimler AG, 571 U.S. at 137 (citation omitted).

Because it alleges no contacts between Defendant CfA and Virginia, the Amended
Complaint does not make a prima facie showing of the Court’s general jurisdiction over CfA. CfA
is not “essentially at home” in Virginia. See, e.g., Am. Compl. { 12 (Plaintiff’s description of
CfA); Am. Compl. { 15 (conclusory statement that “[e]ach of the Defendants is subject to
personal jurisdiction in Virginia”). The Amended Complaint merely, and incorrectly, alleges that
“CfA’s executive director[ ] lives in Springfield, Virginia,” Am. Compl. at 8 n.1. See Ex. A,
Stevens Decl. at § 3. CfA is incorporated in Washington, D.C., which is also its principal place
of business. /d at J 4. No part of the drafting or submission of ethics complaints took place in
Virginia. /d. at 9] 5 & 6. CfA has no offices in Virginia. Jd. at ] 4. See Daimler AG, 571 U.S. at
139 (parent corporation that was not incorporated in the forum state and did not have its principal
place of business there, but whose subsidiary was assumed to be “at home” in the state, was not

subject to suit there on claims not related to its contacts with the state) (internal quotation marks
10
Case 1:19-cv-01148-LO-TCB Document 29 Filed 01/15/20 Page 19 of 43 PagelD# 239

and citation omitted); Curry v. Trans Union, LLC, No. 3:16-cv- 824, 2017 WL 2058266, at *7
(E.D. Va. Apr. 26, 2017), report and recommendation adopted, 2017 WL 2056176 (E.D. Va.
May 12, 2017) (corporation not subject to general jurisdiction in Virginia even assuming that its
regional subsidiary was “at home” in Virginia; presence of a few offices and management of
twenty apartment complexes were insufficient contacts for general jurisdiction). Accordingly,

the suit should be dismissed under Rule 12(b)(2).

HI. THE AMENDED COMPLAINT FAILS TO STATE A CLAIM FOR RELIEF
UNDER RICO

A. STANDARDS OF LAW

To survive a motion to dismiss for failure to state a claim pursuant to Fed. R. Civ. P.
12(b)(6), the “complaint must state a ‘plausible claim for relief.’” Walters v. McMahen, 684 F.3d
435, 439 (4th Cir. 2012) (quoting Ashcroft v. Igbal, 556 U.S. 662, 678 (2009)).® “The
determination whether a complaint adequately states a plausible claim is a ‘context-specific task,’
[gbal, 556 U.S. at 679,] in which the factual allegations of the complaint must be examined to
assess whether they are sufficient “to raise a right to relief above the speculative level.’” Walters
v. McMahen, 684 F.3d at 439 (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007)).
Although a plaintiff's “well-pleaded allegations are taken as true and the complaint is viewed in

the light most favorable to the plaintiff,” Gibbs v. Haynes Investments, LLC, 368 F. Supp. 3d

 

8 Tn reviewing a motion to dismiss under Rule 12(b)(6):

“the court may consider ‘matters of which a court may take judicial notice,’ Zellabs, Inc. v.
Makor Issues & Rights, Lid., 551 U.S. 308, 322, 127 8. Ct. 2499, 2509, 168 L. Ed. 2d 179 (2007), such as ‘matters
of public record.’ Philips v. Pitt Cty. Mem'l Hosp., 572 F.3d 176, 180 (4th Cir. 2009). The court can ‘also consider
documents attached to the complaint, see Fed. R. Civ. P. 10(c), as well as those attached to the motion to dismiss, so
long as they are integral to the complaint and authentic.’ Jd.

Griffin v. Sevatec, Inc., No. 1:16-CV-630, 2016 WL 4527357, at *2 (E.D. Va. Aug. 29, 2016)
(O’Grady, 7).

11
Case 1:19-cv-01148-LO-TCB Document 29 Filed 01/15/20 Page 20 of 43 PagelD# 240

901, 926-27 (E.D. Va. 2019) (internal citations and quotation marks omitted), this principle
“applies only to factual allegations,” id., and “a court considering a motion to dismiss can choose
to begin by identifying pleadings that, because they are no more than conclusions, are not entitled

to the assumption of truth.” /d. (quoting /gbal, 556 U.S. at 679).

The Amended Complaint “must assert facts that rise above speculation and conceivability
to those that ‘show’ a claim that is ‘plausible on its face.” Gibbs, 368 F. Supp. 3d at 927 (quoting
Iqbal, 556 U.S. at 678-79). “The mere recital of elements of a cause of action, supported only by
conclusory statements, is not sufficient to survive a motion made pursuant to Rule 12(b)(6).”
Walters v. McMahen, 684 F.3d at 439 (citing Iqbal, 556 U.S. at 678). “A claim has facial
plausibility when the plaintiff pleads factual content that allows the court to draw the reasonable
inference that the defendant is liable for the misconduct alleged.” Gibbs, 368 F. Supp. 3d at 927
(quoting [gbal, 556 U.S. at 678). “A plaintiff bears the burden ‘to allege facts sufficient to state
all the elements of [the] claim.’” Williams v. Equity Holding Corp., 245 F.R.D. 240, 242 (E.D.

Va. 2007) (quoting Bass v. E.L. DuPont de Nemours & Co., 324 F.3d 761, 765 (4th Cir. 2003)
(emphasis added).

To survive a Rule 12(b)(6) motion to dismiss, the complaint must include more than “mere
labels and conclusions stating that the plaintiff is entitled to relief.” Carroll v. Washington Gas
Light Fed. Credit Union, 2018 WL 2933412, at *2 (O’Grady, J.) (dismissing complaint for

failure to plausibly allege specifics to support standing).

B. PLAINTIFF FAILS TO PLAUSIBLY PLEAD EITHER A COGNIZABLE
INJURY, OR THAT SUCH INJURY WAS PROXIMATELY CAUSED BY
THE ALLEGED RICO VIOLATION

RICO “is a unique cause of action that is concerned with eradicating organized, long-term,

habitual criminal activity.” US' Airline Pilots Ass'n v. Awappa, LLC, 615 F.3d 312, 317 (4th Cir.

12
Case 1:19-cv-01148-LO-TCB Document 29 Filed 01/15/20 Page 21 of 43 PagelD# 241

2010) (quoting Gamboa v. Velez, 457 F.3d 703, 705 (7th Cir. 2006)). A RICO complaint must
adequately allege that Plaintiff was “injured in his business or property by reason of a violation”
of the statute. Int’l Data Bank, Ltd. v. Zepkin, 812 F.2d 149, 151 (4th Cir. 1987) (quoting 18
UIS.C. § 1964(c)). “An allegation of personal injury and pecuniary losses occurring therefrom
are not sufficient to meet the statutory requirement of injury to ‘business or property.’” Bast v.
Cohen, Dunn & Sinclair, PC, 59 F.3d 492, 495 (4th Cir. 1995) (affirming dismissal of the
complaint and its “absurd” claim of a RICO violation, and awarding sanctions against the
plaintiff) (internal quotation marks and citation omitted). Moreover, “[i]njury to ... ‘intangible
property interests’ is not injury that may support standing to bring RICO claims.” Regions Bank
v. J.R. Oil Co., LLC, 387 F.3d 721, 730 (8th Cir. 2004) (harm to bank’s position as a bankruptcy

creditor was not an actionable RICO injury).

The Amended Complaint nowhere pleads any actionable RICO injury to Plaintiff “by
reason of” the alleged predicate acts of submitting ethics complaints. Int’l Data Bank, Ltd., 812
F.2d at 151 (quoting 18 U.S.C. § 1964(c)). As described previously, supra at Section I, the
Amended Complaint describes Plaintiff's alleged “injuries” in a conclusory and abstract fashion,
such as: “Plaintiff was injured in his business, property and reputation by Defendants’
racketeering and tortious conduct,” Am. Compl. J 4; see also id. J§ 78-79, 84 & 88. These
assertions are nothing more than conclusory allegations, which are not entitled to a presumption
of truth. See Beck, 848 F.3d at 270 (quoting Jgbal, 556 U.S. at 678). Moreover, injury to
reputation is not a cognizable RICO injury. See Hamm v. Rhone—Poulenc Rorer Pharm., Inc.,
187 F.3d 941, 954 (8th Cir. 1999) (“Damage to reputation is generally considered personal injury
and thus is not an injury to ‘business or property’ within the meaning of 18 U.S.C. § 1964(c).”).

Plaintiff has alleged no cognizable RICO injury “in his business or property.” 18 U.S.C. §

13
Case 1:19-cv-01148-LO-TCB Document 29 Filed 01/15/20 Page 22 of 43 PagelD# 242

1964(c).

The Amended Complaint equally fails to allege proximate cause. In a RICO case,
proximate cause requires the plaintiff to demonstrate a “‘direct causal connection’ between the
predicate offense and the alleged harm.” Hemi Grp., LLC v. City of New York, N_.Y., 559 U.S. 1,
10-12 (2010) (noting that in the RICO context, proximate cause does not refer to the
foreseeability of the harm to plaintiff, but rather to “the directness of the relationship between
the conduct and the harm’’). When “a court evaluates a RICO claim for proximate causation, the
central question it must ask is whether the alleged violation led directly to the plaintiff's injuries.”
Slay’s Restoration, LLC v. Wright Nat'l Flood Ins. Co., 884 F.3d 489, 493 (4th Cir. 2018)
(emphasis in original) (finding no proximate cause in a RICO action) (quoting Anza v. Ideal Steel
Supply Corp., 547 U.S. 451 (2006)). Proximate cause “turns on the directness of the resultant
harm, not the foreseeability of that harm.” Slay’s Restoration, 884 F.3d at 493 (citing Hemi Grp.,
559 U.S. 1). “RICO causation requires a proximity of statutory violation and injury such that the
injury is sequentially the direct result—generally at ‘the first step’ in the chain of causation.”

Slay’s Restoration, 884 F.3d at 494.

As noted above, Plaintiff does not allege how Defendant CfA’s conduct — i.e., “faxing”
three ethics complaints to OCE and conspiring to fax these ethics complaints to OCE — could
directly cause any injury to Plaintiff. To the extent he attempts to allege that an ethics
investigation caused his unspecified harm, he cannot plausibly allege Defendant CfA’s
submission of ethics complaints directly caused that alleged harm, because OCE specifically
advises that “a submission of information does not automatically result in an investigation. The
decision to begin an investigation (preliminary review) lies solely with the OCE Board.” OCE,

htips://oce.house.gov/contact-us/make-a-submission (last visited Nov. 11, 2019) (emphasis

14
Case 1:19-cv-01148-LO-TCB Document 29 Filed 01/15/20 Page 23 of 43 PagelD# 243

added) (website for public’s submission of information). Consequently, submitting an ethics
complaint does not trigger an investigation. Any decision to initiate an investigation “lies solely”
with the OCE Board. Defendants had no say in whether OCE initiated an ethics investigation
into Plaintiff. Defendant CfA simply faxed the complaints to OCE, which independently decided
whether or not to pursue an investigation in each case. Therefore, any alleged harm to Plaintiff
from an ethics investigation would have been the direct result of OCE’s independent decision to
investigate Plaintiff and not the alleged predicate act of faxing ethics complaints. In short, the
OCE’s independent decision making and action — not Defendant CfA’s submission of ethics

complaints — would be the direct cause of any alleged harm to Plaintiff from an ethics
investigation.

C. THE AMENDED COMPLAINT FAILS TO STATE A CLAIM FOR RELIEF
UNDER RICO § 1962(a)-(c)

Plaintiffs scattershot Amended Complaint does not state a plausible claim that Defendant
CfA violated any of the substantive RICO provisions he cites — i.e., 18 U.S.C. §§ 1962(a), (b),
and (c). RICO creates civil liability for “any person” (1) “who uses or invests income derived
‘from a pattern of racketeering activity’ to acquire an interest in or to operate an enterprise
engaged in interstate commerce, § 1962(a);” (2) “who acquires or maintains an interest in or
control of such an enterprise ‘through a pattern of racketeering activity,’ § 1962(b);” or (3) “who,
being employed by or associated with such an enterprise, conducts or participates in the conduct
of its affairs ‘through a pattern of racketeering activity, § 1962(c).” HJ. Inc. v. Nw. Bell Tel. Co.,

492 U.S. 229, 232-33 (1989).

1. The Amended Complaint Fails to Plausibly Plead That Defendant CfA
“Received Any Income” Derived from A Pattern of Racketeering Activity

under Section 1962(a).
Under Section 1962(a), Plaintiff must plausibly allege in part that Defendant CfA

15
Case 1:19-cv-01148-LO-TCB Document 29 Filed 01/15/20 Page 24 of 43 PagelD# 244

“received any income derived, directly or indirectly, from a pattern of racketeering activity...”
The Amended Complaint does not allege that Defendant CfA received any income from
submission of “three retaliatory ethics complaints” with OCE, the alleged pattern of racketeering
activity. The allegation that “CfA engaged Fusion GPS as an ‘independent contractor’ in 2018
and paid Fusion GP [sic] nearly $140,000 for unspecified ‘research,’” Am. Compl. § 13, does
not establish that CfA (or any of the Defendants) “received income derived” from submitting the

ethics complaints. Accordingly, the Amended Complaint fails to state a claim for relief under §
1962(a).
2. The Amended Complaint Fails to Plausibly Plead That Defendant CfA

Acquired or Maintained Any Interest or Control of An Enterprise through A
Pattern of Racketeering Activity under Section 1962(b).

The Amended Complaint does not make any factual assertions showing that Defendant
CfA “acquir[ed] or maintain[ed]” any interest in or control of an enterprise through a pattern of
racketeering activity. 18 U.S.C. § 1962(b). The Amended Complaint parrots the statutory text,
but alleges no facts showing that Defendant CfA, through the submission of ethics complaints,
acquired or maintained an interest in or control of any enterprise. Nor, for that matter, is it
discernible from the Amended Complaint what the enterprise is. Accordingly, this claim under

Section 1962(b) fails.

3. The Amended Complaint Fails to Plausibly Plead An Enterprise Distinct from
Defendants under Section 1962(c).

Although a RICO claim under Section 1962(c) must allege that the defendant conspired
with a distinct entity (¢.e., the alleged enterprise), Plaintiff has not done that here. Instead,
Plaintiff alleges Defendants are coextensive with the enterprise (however amorphously alleged):
‘Defendants are persons associated in fact (a RICO enterprise).” Am. Compl. 4 2. This pleading

infirmity dooms the claim of a violation under § 1962(c). See Solomon v. Am. Web Loan, No. 17-

16
Case 1:19-cv-01148-LO-TCB Document 29 Filed 01/15/20 Page 25 of 43 PagelD# 245

cv-145, 2019 WL 1320790, at *6 (E.D. Va. Mar. 22, 2019) (“[T]o establish liability under

§ 1962(c) one must allege and prove the existence of two distinct entities: (1) a ‘person’; and (2)
an ‘enterprise’ that is not simply the same ‘person’ referred to by a different name.”) (quoting
Cedric Kushner Promotions, Lid. v. King, 533 U.S. 158, 161 (2001)). See also Palmetto State
Med. Ctr., Inc. v. Operation Lifeline, 117 F.3d 142, 148 (4th Cir. 1997) (“The enterprise must be

distinct from the persons alleged to have violated § 1962(c).”).

Plaintiff fatally alleges that all Defendants are both the “enterprise” and the “persons” who
“conducted or participated, directly or indirectly, in the conduct of such enterprise’s affairs
through a pattern of racketeering activity” in alleged violation of § 1962(c). Am Compl. § 2. The
Amended Complaint asserts “a complete overlap between the defendants, their alleged agents,
and the enterprise,” and makes no allegation “that the affairs of the enterprise are any different

from the affairs of the defendants.” Myers v. Lee, 10-cv-131, 2010 WL 3745632, at *4 (E.D. Va.
Sept. 21, 2010).

In addition, the Amended Complaint fails to assert facts plausibly showing the existence
of an association-in-fact enterprise. “Conclusory allegations that disparate parties were
associated in fact... are insufficient to sustain a RICO claim, absent allegations as to how the
members were associated together in an ‘enterprise.’” Davis v. Hudgins, 896 F. Supp. 561, 568
(E.D. Va. 1995), aff'd, 87 F.3d 1308 (4th Cir. 1996) (internal quotation marks and citation
omitted). Nor does the Amended Complaint adequately allege that “the association exists
separate and apart from the pattern of racketeering activity in which it engages.” United States v.
Tillett, 763 F.2d 628, 631 (4th Cir. 1985). In other words, the Amended Complaint has failed to
allege that the association has “an existence beyond that which was necessary to commit the

predicate crimes.” Jd. at 632.

17
Case 1:19-cv-01148-LO-TCB Document 29 Filed 01/15/20 Page 26 of 43 PagelD# 246

Plaintiff alleges that Defendant CfA only “act[ed] in concert with Fusion GPS” as to the
first ethics complaint, Am. Compl. { 55, making no allegation that Simpson took part in any of
the ethics complaints, meaning the Amended Complaint does not even contemplate that an
association in fact existed to engage in the alleged pattern of racketeering. Accordingly, the

Complaint fails to state a violation of § 1962(c).
4. Plaintiff Fails to Plead A “Pattern” of Racketeering Activity.

The Amended Complaint does not assert facts showing a plausible “pattern of racketeering
activity,” a required element of all RICO claims. H./., 492 U.S. at 239; 18 U.S.C. § 1962(a)-(c).
‘Racketeering activity’ is defined as any of a number of predicate acts,” Al-Abood ex rel. Al-
Abood vy. El-Shamari, 217 F.3d 225, 238 (4th Cir. 2000), including mail and wire fraud,
obstruction of justice, and retaliation against an informant. “While a minimum of two predicate
acts is required, two acts alone do not necessarily establish a pattern.” GE Inv, Private Placement
Partners I v. Parker, 247 F.3d 543, 549 (4th Cir. 2001) (citing Sedima, S.P.R.L. v. Imrex Co.,
473 U.S. 479, 496 n.14 (1985)). “[T]he RICO plaintiff must also show that the predicate acts are

related and that they constitute or pose a threat of continued criminal activity.” AlAbood, 217

F.3d at 238 (citing H./., 492 U.S. at 237-39).

The pattern requirement “acts to ensure that RICO’s extraordinary remedy does not
threaten the ordinary run of commercial transactions” and serves to weed out the allegations of
wrongdoing that do not amount to “widespread fraud.” Menasco, Inc. v. Wasserman, 886 F.2d
681, 683 (4" Cir. 1989). The Fourth Circuit takes a “commonsensical, fact-specific approach to
the pattern requirement.” Lyon v. Campbell, 28 F.3d 1210 (4th Cir. 1994) (quoting Menasco, 886
F.2d at 684). The pattern requirement has two elements: (1) relatedness — “the predicate acts must
be related,” and (2) continuity — they “must be part of a continuous criminal endeavor.” Jnt’]

18
Case 1:19-cv-01148-LO-TCB Document 29 Filed 01/15/20 Page 27 of 43 PagelD# 247

Data Bank, Ltd., 812 F.2d at 154.

a. The Amended Complaint Fails to Plausibly Plead Relatedness.

The Amended Complaint does not adequately allege facts showing that the alleged
predicate acts are related. Predicate acts are related if they have “‘the same or similar purposes,
results, participants, victims, or methods of commission, or otherwise are interrelated by

distinguishing characteristics and are not isolated events.’” Menasco, 886 F.2d at 683 (quoting

H.J., 492 U.S. at 240).

Plaintiff alleges the purpose of submitting these ethics complaints at such a general level
that it is meaningless and cannot support a finding of relatedness. Mktg. Prod. Mgmt., LLC v.
Healthandbeautydirect.com, Inc., 333 F. Supp. 2d 418, 426 (D. Md. 2004) (cautioning that RICO
elements should not be interpreted “at too high a ‘level of generality’”) (quoting H..7,, 592 U.S.
at 236). Plaintiff further alleges just a single scheme—filing ethics complaints against Plaintiff —
that involves different participants with different purposes: he claims that Defendant CfA
submitted the first ethics complaint “in concert with” with the co-Defendants, and that Defendant
CfA submitted the second and third ethics complaints by itself. Plaintiff alleges that all three co-
Defendants conspired to submit the first ethics complaint to retaliate against Plaintiff. But by
alleging that Defendant CfA acted alone regarding its submission of the second and third ethics
complaints, Plaintiff did not allege a retaliatory purpose and cannot allege a retaliatory purpose

because Congress was not investigating Defendant CfA.

Plaintiff also fails to allege the “results” of Defendant CfA’s ethics complaints beyond
mere conclusory allegations, let alone related results. See supra Section I (discussing Plaintiff’ s
insufficient pleading of injury). These allegations do not show sufficient relatedness of the

purpose, participants, or results to constitute a “pattern.”

19
Case 1:19-cv-01148-LO-TCB Document 29 Filed 01/15/20 Page 28 of 43 PagelD# 248

b. The Amended Complaint Does Not Plausibly Plead Continuity.

The Amended Complaint fails to plausibly plead continuity. “Continuity ... refers ‘either
to a closed period of repeated conduct, or to past conduct that by its nature projects into the future
with a threat of repetition.” Menasco, 886 F.2d at 683 (quoting H./., 492 U.S. at 241). RICO’s
continuity requirement is “centrally a temporal concept’” and stems from “Congress’s concern
with ‘long- term criminal conduct.’” US Airline Pilots Ass’n, 615 F.3d at 318 (quoting H.7., 492
USS. at 242). “Closed-ended continuity may be established by a ‘series of related predicates
extending over a substantial period of time.’” GE Inv. Private Placement Partners H, 247 F.3d
at 549 (quoting H./., 492 U.S. at 242). Predicate acts that extend “over a few weeks or months
and threaten[ ] no future criminal conduct do not satisfy this requirement: Congress was
concerned in RICO with long-term criminal conduct.” Menasco, 886 F. 2d at 683-684 (quoting
HJ., 492 U.S. at 242) (internal quotation marks omitted). “‘Time periods of less than two years
have failed to provide the requisite period of time.’” Gov ’t of Dominican Republic v. AES Corp.,

466 F. Supp. 2d 680, 690 (E.D. Va. 2006) (citation omitted).

The Amended Complaint does not assert facts showing close-ended continuity. It alleges
acts that span a mere seven months — i.e., Defendant CfA filed ethics complaints on January 25,
2018, March 1, 2018, and July 11, 2018. See Am, Compl. J 55, 58, 60, 62. Allegations of
isolated events covering such a short period of time do not suffice to establish continuity. See
Lyon, 28 F.3d 1210 (no continuity where the “majority” of the predicate acts took place over the
course of seven months, the “remaining predicate acts were sporadic at best,” and there was only
one set of victims); Flip Mortg. Corp. v. McElhone, 841 F.2d 531, 538 (4th Cir. 1988) (predicate
acts spanning seven years did not amount to a pattern because they involved a single scheme

perpetrated by one entity against a single victim); Gov ’t of Dominican Republic, 466 F. Supp. 2d

20
Case 1:19-cv-01148-LO-TCB Document 29 Filed 01/15/20 Page 29 of 43 PagelD# 249

at 690 (less than two years not sufficient for continuity).

Nor does the Amended Complaint adequately allege open-ended continuity. “Open-ended
continuity may be established where, for example, the ‘related predicates themselves involve a
distinct threat of long-term racketeering activity,’ or where the predicate acts ‘are part of an
ongoing entity’s regular way of doing business ... or of conducting or participating in an ongoing

and legitimate RICO enterprise.” GE Inv. Private Placement Partners II, 247 F.3d at 549

(quoting H.J., 492 U.S. at 242-43).

Plaintiff’ s allegations that the “pattern of racketeering” “continue[ed] through the present,”
Am. Compl. {2 & 77, is unsupported by any factual allegations and certainly none with the
“specificity needed to show a ‘distinct’ threat of continuing racketeering activity.” Menasco, 886
F.2d at 684 (finding no continuity where the scheme took place over one year, was “narrowly
directed towards a single fraudulent goal,” “involved a limited purpose,” “involved but one
perpetrator” and “involved but one set of victims.”). A mere three isolated events occurring over
a period of less than seven months, allegedly perpetrated by Defendant CfA, and with only one
purported victim do not amount to “a prolonged criminal endeavor,” and thus fail to adequately
allege open- ended continuity. /d.; Al-Abood ex rel, Al-Abood, 217 F.3d at 238 (finding that the
facts did not meet the pattern requirement because of “the narrow focus of the scheme here—
essentially a dispute between formerly close family friends” and “the commonplace predicate

acts” of ordinary mail and wire fraud.).

Finally, because Plaintiff alleged a scheme that is only narrowly directed at the
congressional investigation “into the role that Fusion GPS, Simpson and the ‘Steele Dossier’
played in advancing the “Russia collusion’ narrative,” Am. Compl. § 63, it has a “built-in ending
point” precluding open-ended continuity — namely, when Congress’s investigation ended on

21
Case 1:19-cv-01148-LO-TCB Document 29 Filed 01/15/20 Page 30 of 43 PagelD# 250

March 12, 2018.’ US Airline Pilots Ass’n, 615 F.3d at 319 (holding the plaintiff did not allege
continuity because the purported goal of the scheme—to destroy plaintiff US Airline Pilots
Association— had a built-in termination point: when the goal was achieved, the scheme would
end). Once the Committee’s investigation ended, no ethics complaints could have been filed with
OCE against Plaintiff for the “purpose” of “cast[ing] a pall upon the Congressional
investigation.” Am. Compl. { 63. The inherent limit in the alleged purpose of Defendants’ alleged

scheme against Plaintiff dooms a claim of open-ended continuity.
5. The Amended Complaint Does Not Adequately Plead Predicate Acts.

The premise of the Amended Complaint, and the original Complaint, is absurd: that
submitting ethics complaints to the OCE about a sitting congressman amounts to criminal
conduct. That cannot be true. Whereas only other members of Congress may make referrals to
the U.S. House of Representatives Committee on Ethics, Congress created the OCE as the place
for the public, which includes CfA, to file an ethics complaint about a sitting member of
Congress.!° Following Congress’ prescribed OCE procedures cannot constitute a predicate act
for RICO. Notwithstanding the patent inanity of Plaintiff's claims, CfA below explains why
Plaintiffs catalog of criminal statutory violations (i.e., “wire fraud in violation of Title 18 U.S.C.
§ 1343 and acts of obstruction of justice in violation of Title 18 U.S.C. §§ 1503(a), 1512(b),

1512(d) and 1513(e),” Am. Compl. { 2) do not state a single plausible violation.

a. Plaintiff Fails to Plausibly Plead a Violation of Section 1503(a).

 

° See Press Release: Nunes statement on Russia Investigation, Mar. 12, 2018, https://republicans-
intellivence.house.vov/news/documentsingle.aspx?DocumentID=873.

10 Rep. Pelosi, on the resolution to create the OCE, Congressional Record (Mar. 11, 2008) p. H1529 (stating that Congress
established OCE as a way to “open the ethics process up to the participation of our fellow citizens” and make Congress “more
accountable to .. . the American people’), https://www.convress.zov/crec/2008/03/11/CREC-2008-03-11-ptl-PeH1525.pdf.

22
Case 1:19-cv-01148-LO-TCB Document 29 Filed 01/15/20 Page 31 of 43 PagelD# 251

Plaintiffs allegation that Defendant CfA violated Section 1503(a) has no application here.
Section 1503(a) applies to obstruction of “judicial proceedings,” not congressional
investigations. United States v. Aguilar, 515 U.S. 593, 599 (1995) (“The action taken by the
accused must be with an intent to influence judicial or grand jury proceedings; it is not enough
that there be an intent to influence some ancillary proceeding, such as an investigation
independent of the court’s or grand jury’s authority.”); see 18 U.S.C. § 1505 (interference with
congressional proceedings). Moreover, the filing of ethics complaints against the chair of a
congressional committee is lawful and protected First Amendment activity, and thus cannot
constitute a corrupt interference with any proceeding. See United States v. Mitchell, 877 F.2d
294, 299 (4th Cir. 1989) (section 1505 requires intent to “corruptly influence a congressional
investigation.”).!!

b. Plaintiff Fails to Plausibly Plead a Violation of §§ 1512(b)(1) or (b)(2).

The Amended Complaint fails to plausibly allege the predicate acts of tampering with a
witness, 18 U.S.C. § 1512(b)(1), (b)(2). “Section 1512(b)(1) makes it a crime to (1) knowingly
(2) use intimidation, threats, or corrupt persuasion or engage in misleading conduct toward
another (3) with the intent to influence, delay, or prevent the (4) testimony of that person in an

official proceeding.” United States v. Edlind, 887 F.3d 166, 172-73 (4th Cir. 2018).

The Amended Complaint does not plead factual content that permits the reasonable

 

'! The third and final alleged ethics complaint could not have plausibly obstructed the congressional investigation because it
was submitted on July 11, 2018, four months after Plaintiff announced “the Committee has finished its Russia investigation,”
on March 12, 2018. Press Release: Nunes statement on Russia Investigation, Mar. 12, 2018, https://republicans-

intelligence. house.zov/news/documentsinvle.aspx?DocumentID=873. Also, on April 6, 2017, Plaintiff announced he had
recused himself from the investigation, well before CfA allegedly submitted any ethics complaints. See Nunes Statement on
Russia Investigation (Apr. 6, 2017), https://intellizence.house.gov/news/documentsingle.aspx?DocumentID=775. It is not
plausible that CfA could have submitted ethics complaints against a recused chairman with the intent of influencing the
investigation’s findings or recommendations, as the chairman’s recusal indicates that he would have had no role in making

any such determinations.

23
Case 1:19-cv-01148-LO-TCB Document 29 Filed 01/15/20 Page 32 of 43 PagelD# 252

inference that Defendant CfA, in lawfully submitting ethics complaints to OCE, had the requisite
intent to “influence, delay or prevent the testimony of any person in an official proceeding.” 18
U.S.C. § 1512(b)(1). Plaintiff cannot plausibly allege that someone who uses the official and
prescribed process for submitting ethics complaints has “knowingly” used intimidation or threats
with the intent to influence testimony. Rather, Defendant CfA “knowingly” submitted the ethics
complaints to the appropriate venue (i.e., OCE), an action that did not guarantee an investigation
into Plaintiff. Were the Court to find such allegations plausible, no member of the public could
ever file an ethics complaint with OCE, which cannot be, as creating a route for public

participation in the congressional ethics process was one of the House of Representatives’ core

purposes in creating OCE, see supra at 22.'?

The Amended Complaint also fails to identify any testimony that Defendant CfA allegedly
sought to influence. The Amended Complaint vaguely states only that Defendant CfA acted with
“the intent to influence, prevent or delay the testimony of Plaintiff, other members of the House
Intelligence Committee, and other third- parties in an official proceeding.” Am. Compl. { 74.
Additionally, the Amended Complaint does not say what testimony of Plaintiff or “other
members” this refers to, when it took place, what it concerned, how and whether Defendant CfA

knew about it, and how the submission of an ethics complaint amounted to knowingly intending
to influence such testimony.
Section 1512(b)(2) similarly requires in part that Defendants “knowingly use[d]

intimidation, threaten[ed], or corruptly persuade[d] another person, or attempt[ed] to do so, or

engage[d] in misleading conduct toward another person, with intent to” cause a person to

 

'2 The process for submitting such complaints is set forth in the OCE rules. See OCE, Rules for the Conduct of Investigations,
at 7, https://oce.house.vov/sites/convressionalethics.house.vov/files/OCE Rules Conduct _Investivati ons.pdf

 

24
Case 1:19-cv-01148-LO-TCB Document 29 Filed 01/15/20 Page 33 of 43 PagelD# 253

withhold testimony or documents from an official proceeding; alter or destroy an object “with
intent to impair the object’s integrity or availability for use in an official proceeding”; “evade
legal process summoning that person to appear as a witness” in an official proceeding; or “be
absent from an official proceeding” to which the person was summoned. Plaintiff merely parrots
the statute, Am. Compl. | 74, but fails to allege any facts showing Defendant CfA’s intent to

cause Plaintiff to withhold “one or more criminal referrals” by submission of an ethics complaint

through the process blessed and created by OCE and the House of Representatives.
c. Plaintiff Fails to Plausibly Plead a Violation of § 1512(d)(2)-(4).

The Amended Complaint’s claims of violations of § 1512(d)(2)-(4) likewise fail. The
Amended Complaint, again tracking the statutory text, merely alleges in a conclusory fashion

that:

Fusion GPS, Simpson and CfA intentionally harassed Plaintiff and thereby
hindered, delayed, prevented or dissuaded Plaintiff and other members of the
House Intelligence Committee, or attempted to do so, from (a) reporting to a law
enforcement officer of the United States, including the FBI and/or DOJ, the
commission or possible commission of a Federal offense, (b) seeking the arrest of
Simpson, other officers and employees of Fusion GPS, and/or Steele, and (c)
causing a criminal prosecution to be sought or instituted[.]

Compl. § 69. The purpose of Section 1512(d) is to ““‘reach thinly-veiled threats that create
justifiable apprehension’ in a witness.” United States v. Wilson, 796 F.2d 55, 57 (4th Cir. 1986)
(quoting 128 Cong. Rec. H8469 (daily ed. Oct. 1, 1982) (addressing the prior codification of the
provision at § 1512(b)). Ethics complaints submitted to OCE are not “threats;” as Congress
created OCE in part for the purpose of receiving such complaints. The Amended Complaint also
fails to assert any facts showing that Defendant CfA “intentionally harassed” Plaintiff, § 1512(d);
that Plaintiff “justifiably reacted adversely” to the ethics complaints; that Plaintiff failed to take
any action he otherwise would have taken in response to the ethics complaints; or that Defendant

25
Case 1:19-cv-01148-LO-TCB Document 29 Filed 01/15/20 Page 34 of 43 PagelD# 254

CfA had the requisite intent to harass. See United States v. Wilson, 796 F.2d at 57 (finding that
evidence of the defendant’s threatening statements to witnesses sitting in the hallway outside of
the courtroom and the witnesses’ reactions was sufficient to sustain the verdict that defendant

violated § 1512(d)). Faxing an ethics complaint to OCE cannot plausibly amount to “intent to

harass” a witness under § 1512(d).
d. Plaintiff Fails to Plausibly Plead a Violation of § 1513(e).

Plaintiff attempts to plead a violation of 18 U.S.C. § 1513(e), but the Amended
Complaint’s allegations show that Plaintiff cannot establish that Defendant CfA acted with the
intent required by that provision. A violation of § 1513(e) requires proof that “(1) [the defendant]
knowingly took an action with intent to retaliate; (2) [the defendant] harmed [the informant]; and
(3) [the defendant’s] retaliation was spawned by [the informant’s] assistance to law

enforcement.” United States v. Stoker, 706 F.3d 643, 646 (Sth Cir. 2013) (emphasis added).

The lawful submission of an ethics complaint cannot constitute a violation of Section
1513(e), because the statute requires that the defendant act “knowingly, with the intent to
retaliate,” and that the defendant’s action be “harmful” to the victim, neither of which can be

satisfied by the mere act of faxing an ethics complaint to OCE.

Plaintiff does not allege that he ever provided truthful information about a crime to law
enforcement, or that Defendant CfA had knowledge that Plaintiff provided such information, or
that Defendant CfA retaliated against Plaintiff for providing truthful information about a crime
to law enforcement. The Amended Complaint states that: “Fearing a criminal referral for his false
statements to the FBI and DOJ, for lying to Congress and the Senate, and for obstructing the
House Intelligence Committee in its Russia investigation, the Defendants directly and

aggressively retaliated against Plaintiff ....” Am. Compl. J 54. Therefore, the Amended

26
Case 1:19-cv-01148-LO-TCB Document 29 Filed 01/15/20 Page 35 of 43 PagelD# 255

Complaint does not and cannot allege any facts showing that Defendant CfA alleged “retaliation
was spawned by [Nunes’] assistance to law enforcement,” Stoker, 706 F.3d at 646, and that
Defendant CfA knowingly faxed the ethics complaints with the intent to retaliate against Plaintiff
for providing to a law enforcement officer truthful information about a crime. See United States
v. Denham, 663 F. Supp. 2d 561, 564-65 (E.D. Ky. 2009) (“The retaliatory intent must be for
something, and the statute says the retaliation is for information provided to a law enforcement

officer.”) (emphasis in original). On that basis, the Amended Complaint fails to allege a violation
of § 1513(e).
e. Plaintiff Fails to Plausibly Plead a Violation of § 1343.

To the extent Plaintiff alleges a predicate act of wire fraud, see Am. Compl. { 2, 77, which
is unclear because it shows up merely as a citation to the statute, those “conclusory allegations
fail to satisfy Fed. R. Civ. P. 9(b)’s requirement that averments of fraud be stated with
particularity.” Menasco, 886 F.2d at 684. The Amended Complaint also makes no allegations of
“(1) the existence of a scheme to defraud and (2) the fact that the defendant used or caused the
use of wire communications in furtherance of that scheme,” as required for a violation of Section

1343. United States v. Taylor, 942 F.3d 205, 213 (4th Cir. 2019).

f. Defendant CfA’s Alleged Criminal Conduct Constitutes Protected First
Amendment Activity.

Defendant CfA’s alleged actions are protected by the First Amendment and thus cannot
violate 18 U.S.C. §§ 1343, 1503, 1512, 1513. “Conduct alleged to amount to ... one of the ...
somewhat elastic RICO predicate acts may turn out to be fully protected First Amendment
activity, entitling the defendant to dismissal.” Nat’! Org. for Women, Inc. v. Scheidler, 510 U.S.

249, 264 (1994) (Souter, J. concurring). This is just such a case.

27
Case 1:19-cv-01148-LO-TCB Document 29 Filed 01/15/20 Page 36 of 43 PagelD# 256

Here, the alleged conduct is the submission of ethics complaints about Plaintiff, a public
official, Am. Compl. { 5, regarding the congressman’s alleged leaks of private communications,
his failure to disclose financial material as required by House rules, and his accepting an
impermissible gift. Jd. J] 53 & 55. These complaints constitute speech on a matter of public
concern because they relate to a “matter of political, social, or other concern to the community”
and are “a subject of legitimate news interest.” Snyder v. Phelps, 562 U.S. 443, 452 (2011)
(internal quotation marks and citations omitted). “[S]peech on ‘matters of public concern’ ... is
‘at the heart of the First Amendment’s protection.’” Jd. at 451-52 (citation omitted). Defendant
CfA’s ethics complaints are protected speech about the character, conduct, and qualifications of
an elected official, and cannot amount to a violation of any of the statutes Plaintiff cites as
predicate acts. See also United States v. Cassidy, 814 F. Supp. 2d 574, 583 (D. Md. 2011)
(dismissing indictment for cyberstalking because it was directed at protected speech: the Tweets
and blog posts, “although in bad taste,” concerned the character and qualifications of a well-

known religious figure). Therefore, the Amended Complaint should be dismissed for failure to
plead predicate acts. ™°

D. PLAINTIFF FAILS TO PLAUSIBLY PLEAD A VIOLATION OF THE RICO
CONSPIRACY PROVISION

“Section 1962(d) makes it unlawful for any person to conspire to violate the substantive

 

3 Plaintiffs claims are also barred by the Noerr-Pennington doctrine. “The Noerr- Pennington doctrine grants First
Amendment immunity to those who engage in petitioning activity.” JGEN Int'l, Inc. v. Roche Diagnostics GmbH, 335 F.3d
303, 310 (4th Cir. 2003). Under that doctrine, “bona fide efforts to obtain or influence legislative, executive, judicial or
administrative actions are immune from civil liability.” Smithfield Foods, Inc. v. United Food & Commercial Workers Int'l
Union, 593 F. Supp. 2d 840, 844 (E.D. Va. 2008). Courts have expanded the doctrine beyond its original antitrust context. See
IGEN Int'l, 335 F.3d at 310 (4th Cir. 2003) (applying the doctrine “universally” to business torts); Sosa v. DIRECTV, Inc.,
437 F.3d 923, 939 (9th Cir. 2006) (finding the doctrine could extend to the RICO context); see also Comm. to Protect our
Agric. Water v. Occidental Oil & Gas Corp., 235 F. Supp. 3d 1132, 1155 (E.D. Cal. 2017) (barring RICO claims under the
Noerr-Pennington doctrine). Here Defendants have engaged in protected petitioning activity involving the legislature, and
they are entitled to First Amendment immunity for submitting their ethics complaints to the OCE. See In re IBP Confidential
Bus. Documents Litig., 797 F.2d 632, 641 (8th Cir. 1986) (Entity engaged in protected petitioning activity by submitting a
letter to Congressman and subcommittee members responding to the investigation and charges made by a witness).

28
Case 1:19-cv-01148-LO-TCB Document 29 Filed 01/15/20 Page 37 of 43 PagelD# 257

RICO provisions.” Aggarwal v. Sikka, No. 1:12-CV-60, 2012 WL 12870349, at *5 (E.D. Va.
June 12, 2012). Plaintiff must allege “(1) that two or more people agreed to commit a substantive
RICO offense and (2) that the defendant[s] knew of and agreed to the overall objective of the
RICO offense.” United States v. Abed, 203 F.3d 822 (4th Cir. 2000) (Table). Conclusory
allegations that Defendant CfA acted “in concert with” others, Am. Compl. § 54, do not plausibly
show any specific agreement between two or more people to file ethics complaints (i.e., the
alleged substantive RICO offense), let alone an agreement to the overall objective of the alleged
RICO offense. The Amended Complaint fails to plead any agreement at all, and “[b]ecause the
core of a RICO civil conspiracy is an agreement to commit predicate acts, a RICO civil
conspiracy complaint, at the very least, must allege specifically such an agreement.” Field v.
GMAC LLC, 660 F. Supp. 2d 679, 688 (E.D. Va. 2008) (dismissing RICO conspiracy claim)

(quoting Hecht v. Commerce Clearing House, Inc., 897 F.2d 21, 25 (2d Cir. 1990)).

Moreover, because Plaintiff has failed to adequately allege a violation of the RICO
substantive provisions, 1962(a)-(c), Plaintiff's RICO conspiracy claim also fails. See GE Inv.
Private Placement Partners II, 247 F.3d 543, 551 n.2 (“Because the pleadings do not state a
substantive RICO claim under § 1962(c), Plaintiffs’ RICO conspiracy claim fails as well.”). See
also Efron v. Embassy Suites (Puerto Rico), Inc., 223 F.3d 12, 21 (st Cir. 2000) (“[I]f the
pleadings do not state a substantive RICO claim upon which relief may be granted, then the
conspiracy claim also fails”) (cited in GE Inv. Private Placement Partners I, 247 F.3d at 551
n.2); First Capital Asset Mgmt., Inc. v. Satinwood, Inc., 385 F.3d 159, 182 (2d Cir. 2004)
(affirming dismissal of RICO conspiracy claim where the complaint did not adequately allege a

substantive violation of RICO).

29
Case 1:19-cv-01148-LO-TCB Document 29 Filed 01/15/20 Page 38 of 43 PagelD# 258

IV. THE COMMON LAW CONSPIRACY CLAIM SHOULD BE DISMISSED

Because Plaintiff's RICO claims must be dismissed, the Court should decline to exercise
supplemental jurisdiction over Plaintiff's common law conspiracy claim. 28 U.S.C. § 1367(c)(3).

See Shanaghan vy, Cahill, 58 F.3d 106, 110 (4th Cir. 1995) (A “court has discretion to dismiss or

227

keep a case when it ‘has dismissed all claims over which it has original jurisdiction.””); see also
Carlsbad Tech., Inc. v. HIF Bio, Inc., 556 U.S. 635, 639 (2009) (“A district court’s decision
whether to exercise [supplemental] jurisdiction after dismissing every claim over which it had
original jurisdiction is purely discretionary.”).

Furthermore, Plaintiff fails to state a plausible claim for common law conspiracy. “A
common law conspiracy exists under Virginia law where ‘two or more persons combined to
accomplish, by some concerted action, some criminal or unlawful purpose, or some lawful
purpose by a criminal or unlawful means.’” Phoenix Renovation Corp. v. Rodriguez, 461 F, Supp.

2d 411, 429 (E.D. Va. 2006) (quoting Commercial Business Systems, Inc. v. Bellsouth Services,

Inc., 453 S.E.2d 261, 267 (Va. 1995)), aff'd, 258 F. App’x 526 (4th Cir. 2007).

For many of the same reasons that Plaintiff's RICO claims fail, so too does his common
law conspiracy claim. He has not plausibly alleged an agreement between any of Defendants,
much less an agreement to accomplish an unlawful purpose or a lawful purpose by unlawful
means. Submitting the ethics complaints is both a lawful purpose and a lawful means. He also

has not alleged any damage from the alleged conspiracy.
CONCLUSION

For all of the foregoing reasons, the Amended Complaint should be dismissed with

prejudice.

30
Case 1:19-cv-01148-LO-TCB Document 29 Filed 01/15/20 Page 39 of 43 PagelD# 259

Dated: January 15, 2020

31

Respectfully submitted,

/s/ John D. McGavin

John D, McGavin

Bancroft, McGavin, Horvath &
Judkins P.C.

9990 Fairfax Boulevard, Suite
400

Fairfax, VA 22030

Telephone: (703) 385-1000
Facsimile: (703) 385-1555
jmcgavin@bmhjlaw.com

Counsel for Defendant Campaign
for Accountability
Case 1:19-cv-01148-LO-TCB Document 29 Filed 01/15/20 Page 40 of 43 PagelD# 260

CERTIFICATE OF SERVICE

I HEREBY CERTIFY that on January 15, 2020, the foregoing was filed with the Court’s
CM/ECF Service, and thereby provided to counsel of record.

/s/ John D. McGavin
John D. McGavin

32
Case 1:19-cv-01148-LO-TCB Document 29 Filed 01/15/20 Page 41 of 43 PagelD# 261

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA

 

DEVIN G. NUNES
Plaintiff,
Civil Case No. 1:19-cv-1148

FUSION GPS A/KA BEAN LLC,
GLENN SIMPSON, and CAMPAIGN
FOR ACCOUNTABILITY, INC.

Defendants.

 

 

DECLARATI F DANIEL ST IN SUPPORT OF DEFENDANT
CFA’S MOTION TO DISMISS

I, Daniel Stevens, declare as follows:

1. My name is Daniel Stevens, and I am of legal age and competent to give this

Declaration.

2. Iam the Executive Director of Campaign for Accountability (CfA) and am familiar
with its operations and the ethics complaints it submitted to the Office of Congressional Ethics
(OCE) about Devin Nunes.

3. Ido not live in Virginia.

4. CfA is incorporated in Washington, D.C. CfA’s principal place of business is

Washington, D.C. CfA does not have any offices in Virginia.

5. No portion of any of the three ethics complaints filed by CfA against Devin Nunes was
drafted in Virginia.

33
Case 1:19-cv-01148-LO-TCB Document 29 Filed 01/15/20 Page 42 of 43 PagelD# 262

6. No part of CfA’s submission of the three ethics complaints about Devin Nunes to the

OCE took place in Virginia. CfA submitted the complaints in Washington, D.C,

34
Case 1:19-cv-01148-LO-TCB Document 29 Filed 01/15/20 Page 43 of 43 PagelD# 263

I declare under penalty of perjury that the foregoing is true and correct.

f? oo

Daniel Stevens

  

Executed on: November 22, 2019

 

35
